DETAILED ACTION
This action is responsive to Applicant’s remarks/amendments filed 6/29/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-20 are pending.
Claims 15-20 are withdrawn.
Claims 1-2 and 9-10 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 (all pending, non-withdrawn claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “wherein the first flow ratio controller and the second flow ratio controller are not coupled to the third fluid delivery zone” is regarded as new matter. Particularly, the breadth of the phrase “coupled to” modified by the exclusionary word “not” extends the scope of the claim beyond that which is supported by the instant disclosure. As can be seen in instant Fig. 1, all flow ratio controllers #144, #154, and #164 are fluidly coupled to each fluid delivery zone #172, #174, #176 and the chamber #104, thus each flow ratio controller is coupled to each fluid delivery zone.
Regarding claims 2-9, the claims are rejected at least based upon their dependencies to claim 1.
Regarding claim 10, the limitation “exactly two control valves disposed between the first mass flow controller and the showerhead, and wherein the second fluid source is fluidly coupled to exactly two control valves disposed between the second mass flow controller and the showerhead” is regarded as new matter. Particularly, the exclusionary nature of the word “exactly” extends the scope of the claim beyond that which is supported by the instant disclosure. As can be seen in instant Fig. 1, all flow ratio controllers #144, #154, and #164 are fluidly coupled to each fluid delivery zone #172, #174, #176 and the chamber #104. Additionally, flow ratio controller is directly fluidly coupled to flow ratio controller #154 via outlet #146 and outlet #156, where #154 has its own set of valves #157. As such, a contiguous pathway can be drawn between the first mass flow controller, the valves of the second mass flow controller, and the showerhead. Such a pathway renders the limitation to be new matter.
Regarding claims 11-14, the claims are rejected at least based upon their dependencies to claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 (all pending, non-withdrawn claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wherein the first flow ratio controller and the second flow ratio controller are not coupled to the third fluid delivery zone” is regarded as indefinite claim language. Particularly, the breadth of the phrase “coupled to” modified by the exclusionary word “not” cannot be reasonably interpreted in light of the disclosure as a whole. As can be seen in instant Fig. 1, all flow ratio controllers #144, #154, and #164 are fluidly coupled to each fluid delivery zone #172, #174, #176 and the chamber #104, thus each flow ratio controller is coupled to each fluid delivery zone. In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading: “and wherein the first flow ratio controller and the second flow ratio controller are coupled to the third fluid delivery zone.”
Regarding claims 2-9, the claims are rejected at least based upon their dependencies to claim 1.

Regarding claim 10, the limitation “exactly two control valves disposed between the first mass flow controller and the showerhead, and wherein the second fluid source is fluidly coupled to exactly two control valves disposed between the second mass flow controller and the showerhead” is regarded as indefinite claim language. Particularly, the exclusionary nature of the word “exactly” obscures the scope of the claim in light of the disclosure as a whole. As can be seen in instant Fig. 1, all flow ratio controllers #144, #154, and #164 are fluidly coupled to each fluid delivery zone #172, #174, #176 and the chamber #104. Additionally, flow ratio controller is directly fluidly coupled to flow ratio controller #154 via outlet #146 and outlet #156, where #154 has its own set of valves #157. As such, a contiguous pathway can be drawn between the first mass flow controller, the valves of the second mass flow controller, and the showerhead. Such a pathway contradicts the limitation, thus the true scope of the claim is unclear.

In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading: “two control valves disposed between the first mass flow controller and the showerhead, and wherein the second fluid source is fluidly coupled to two control valves disposed between the second mass flow controller and the showerhead”.
Regarding claims 11-14, the claims are rejected at least based upon their dependencies to claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arami (US Patent 5,958,140).
Regarding claim 1, Arami teaches an apparatus (Arami – C3, L28 and Fig. 2, CVD apparatus #20) for controlling fluid distribution to multiple fluid delivery zones in a chamber (Arami – C4, L45 and Fig. 2, supplying gases to showerhead zones #37A-C), comprising: 
a first flow ratio controller (see annotated Arami Fig. 2 below, first set of mass flow controllers #44A-B) having an inlet (Arami – Fig. 2, single inlet line into the first controller), a first outlet (see below), and a second outlet (see below), wherein the first outlet is fluidly coupled to a first fluid delivery zone in a process chamber (Arami – C4, L43 and Fig. 2, chamber #37A of shower head #35) via a first fluid line (Arami – C4, L44 and Fig. 2, gas supply pipe #38) and the second outlet is fluidly coupled to a second fluid delivery zone in the process chamber (Arami – C4, L43 and Fig. 2, chamber #37B of shower head #35), via a second fluid line (Arami – C4, L44 and Fig. 2, gas supply pipe #39), and wherein the first flow ratio controller is configured to provide a flow ratio of a first process fluid between the first outlet and the second outlet (Arami – C4, L49-58: mass flow controllers can individually manage the gas supply amounts to the corresponding gas supply pipes); 

    PNG
    media_image1.png
    585
    765
    media_image1.png
    Greyscale

a second flow ratio controller (see annotated Arami Fig. 2 below, second set of mass flow controllers #44A-B) having an inlet, a first outlet, and a second outlet (see below), wherein the first outlet is fluidly coupled to the first fluid delivery zone (Arami – C4, L43 and Fig. 2, chamber #37A of shower head #35) via the first fluid line (Arami – C4, L44 and Fig. 2, gas supply pipe #38) and the second outlet is fluidly coupled to the second fluid delivery zone (Arami – C4, L43 and Fig. 2, chamber #37B of shower head #35) via the second fluid line (Arami – C4, L44 and Fig. 2, gas supply pipe #39), and wherein the second flow ratio controller is configured to provide a flow ratio of a second process fluid between the first outlet and the second outlet (Arami – C4, L49-58: mass flow controllers can individually manage the gas supply amounts to the corresponding gas supply pipes); and 

    PNG
    media_image2.png
    370
    577
    media_image2.png
    Greyscale

a third flow ratio controller (see annotated Arami Fig. 2 below, third set of mass flow controllers #44A-C) having an inlet, a first outlet, a second outlet, and a third outlet (see below), the first outlet is fluidly coupled to the first fluid delivery zone (Arami – C4, L43 and Fig. 2, chamber #37A of shower head #35) via the first fluid line (Arami – C4, L44 and Fig. 2, gas supply pipe #38), the second outlet is fluidly coupled to the second fluid delivery zone (Arami – C4, L43 and Fig. 2, chamber #37B of shower head #35) via the second fluid line (Arami – C4, L44 and Fig. 2, gas supply pipe #39), and the third outlet is fluidly coupled to a third fluid delivery zone (Arami – C4, L43 and Fig. 2, chamber #37C of shower head #35) in the process chamber via a third fluid line (Arami – C4, L44 and Fig. 2, gas supply pipe #40), wherein the third flow ratio controller is configured to provide a flow rate of a third process fluid to at least one of the first fluid delivery zone, second fluid delivery zone, or the third fluid delivery zone (Arami – C4, L49-58: mass flow controllers can individually manage the gas supply amounts to the corresponding gas supply pipes), and 

    PNG
    media_image3.png
    263
    683
    media_image3.png
    Greyscale

(in accordance with the Examiner’s interpretation of the limitation as rejected under section 112(b):) and wherein the first flow ratio controller and the second flow ratio controller are coupled to the third fluid delivery zone (see Fig. 2).

To clarify the record, it has been held that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II). As such, the limitation “for controlling fluid distribution to multiple fluid delivery zones in an etch chamber” is regarded as an intended use of the invention. The Arami apparatus explicitly teaches the preamble intended use with the exception of “in an etch chamber”, but would be capable of performing an etch process in the chamber if such a process gas was used (Arami – C10, L45-49).

Further, the claim limitations “for controlling fluid distribution to multiple fluid delivery zones in an etch chamber”, “is configured to provide a flow ratio of a first process fluid between the first outlet and the second outlet”, “is configured to provide a flow ratio of a second process fluid between the first outlet and the second outlet”, “is configured to provide a flow rate of a third process fluid to at least one of the first fluid delivery zone, second fluid delivery zone, or the third fluid delivery zone”, and “configured to provide a process fluid to the third fluid delivery zone” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The Arami apparatus explicitly teaches the intended uses, as set forth above.

Regarding claim 2, Arami teaches wherein the inlet of the first flow ratio controller (see annotated Arami Figs. 2 above) is fluidly coupled to a first fluid source (Arami – C4, L46 and Fig. 2, gas supply source #43) containing the first process fluid (Fig. 2, containing ClF3), the inlet of the second flow ratio controller (see annotated Arami Figs. 2 above) is fluidly coupled to a second fluid source (Arami – C4, L46 and Fig. 2, gas supply source #42) containing the second process fluid (Fig. 2, containing Ar), and the inlet of the third flow ratio controller (see annotated Arami Figs. 2 above) is fluidly coupled to a third fluid source (Arami – C4, L46 and Fig. 2, gas supply source #41) containing the third process fluid (Fig. 2, containing SiH4), wherein the first fluid source, the second fluid source, and the third fluid source are separate (see Arami Fig. 2, each source is independent from the others).

Regarding claim 6, Arami teaches a showerhead (Arami – C4, L35 and Fig. 2, showerhead #35), wherein the first fluid delivery zone (Arami – C4, L43 and Fig. 2, chamber #37A of shower head #35) corresponds with a central region of the showerhead (see Fig. 2), the second fluid delivery zone (Arami – C4, L43 and Fig. 2, chamber #37B of shower head #35) corresponds with a middle region of the showerhead (see Fig. 2, radially outward), and the third fluid delivery zone (Arami – C4, L43 and Fig. 2, chamber #37C of shower head #35) corresponds with an edge region of the showerhead (see Fig. 2, most radially outward).
For clarity, the Examiner interprets the phrase “corresponds with” as meaning “is” consistent with the Merriam-Webster dictionary definition “to be equivalent” (and not two different elements in communication). As such, the claim is interpreted to mean that the first fluid delivery zone IS the central region of the shower, the second fluid delivery zone IS the middle region, and the third fluid delivery zone IS the edge region.

Regarding claim 7, Arami teaches wherein both the first outlet of the first flow ratio controller and the first outlet of the second flow ratio controller (see below, as reproduced) are fluidly coupled to the first fluid line (see below, junction “A” of pipe #38) upstream of the first outlet of the third flow ratio controller (see below, junction “B” of pipe #38; “A” is upstream of “B”).

    PNG
    media_image1.png
    585
    765
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    370
    577
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    408
    680
    media_image4.png
    Greyscale


Regarding claim 8, Arami teaches wherein both the second outlet of the first flow ratio controller and the second outlet of the second flow ratio controller (see below) are fluidly coupled to the second fluid line (see below, junction “A” of pipe #39) upstream of the second outlet of the third flow ratio controller (see below, junction “B” of pipe #39; “A” is upstream of “B”).

    PNG
    media_image1.png
    585
    765
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    370
    577
    media_image2.png
    Greyscale


    PNG
    media_image5.png
    397
    680
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as obvious over Arami (US Patent 5,958,410), as applied to claims 1-2 and 6-8 above, and further in view of Liu (US Patent 6,451,703).
The limitations of claims 1-2 and 6-8 are set forth above.
Regarding claim 3, Arami does not teach wherein the first fluid source includes one or more of tetrafluoropropene, hexafluoropropene, hexafluorobutadiene, hexafluoro cyclopropane, or oxygen, or wherein the second fluid source includes one or more of fluorocarbon iodide, krypton, argon, or xenon.
However, Liu teaches wherein a first fluid source includes hexafluorobutadiene (Liu – C3, L57 and Fig. 2, gas source #58 comprises C4F6).
	Arami and Liu both teach semiconductor processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the first fluid source of Arami to comprise hexafluorobutadiene since Liu teaches such a gas is commonly used in plasma etching reactors (Liu – C4, L55-57) for high aspect ratio hole etching with high selectivity (Liu – C3, L33-35).
	Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Regarding claim 5, Arami does not teach wherein the third fluid source includes one or more of tetrafluoropropene, hexafluoropropene, hexafluorobutadiene, hexafluoro cyclopropane, oxygen, fluorocarbon iodide, krypton, argon, or xenon.
However, Liu teaches wherein a third fluid source includes oxygen (Liu – C6, L2 and Fig. 2, gas source #60 comprises O2).
Arami and Liu both teach semiconductor processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the first fluid source of Arami to comprise hexafluorobutadiene since Liu teaches such a gas is commonly used in plasma etching reactors (Liu – C4, L55-57) for high aspect ratio hole etching with high selectivity (Liu – C3, L33-35).
	Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Claim 4 is rejected under 35 U.S.C. 103 as obvious over Arami (US Patent 5,958,410), as applied to claims 1-2 and 6-8 above, and further in view of Lee (US Pub. 2017/0047200).
The limitations of claims 1-2 and 6-8 are set forth above.
Regarding claim 4, modified Arami does not teach wherein the third process fluid is the same as at least one of the first process fluid or the second process fluid.
However, Lee teaches wherein different process gases provided to a split showerhead can be the same as each other (Lee – [0065]).
Modified Arami and Lee both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the fluid sources of modified Arami to be the same, since Lee teaches such a practice is common depending on the type of processing desired (Lee – [0065]).
Further, it has been held that “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) and MPEP 2115.

Claim 9 is rejected under 35 U.S.C. 103 as obvious over Arami (US Patent 5,958,410), as applied to claims 1-2 and 6-8 above, and further in view of Dorfman (US Patent 5,718,976).
The limitations of claims 1-2 and 6-8 are set forth above.
Regarding claim 9, Arami does not teach wherein the first flow ratio controller and the second flow ratio controller comprise a plurality of control valves, and the third flow ratio controller comprises a plurality of on/off valves (Arami teaches wherein each flow ratio controller comprises a plurality of mass-flow controllers #44A-C, see Fig. 2).

However, Dorfman teaches wherein mass flow controllers and valves are an art-recognized equivalent (Dorfman – C8, L19-21: gas is introduced via a needle valve or mass flow controller). Additionally, one of ordinary skill in the art would recognize that needle valves comprise an on/off functionality, thus can be reasonably considered as meeting the limitation of the claim.
Arami and Dorfman both teach CVD methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize mass flow controllers or control valves, since Dorfman teaches that the two art art-recognized equivalent devices (Dorfman – C8, L19-21: gas is introduced via a needle valve or mass flow controller). See MPEP 2144(I).

Claims 10 and 14 are rejected under 35 U.S.C. 103 as obvious over Arami (US Patent 5,958,410) in view of Dorfman (US Patent 5,718,976).
Regarding claim 10, Arami teaches a flow distribution system (Arami – C3, L28 and Fig. 2, CVD apparatus #20) comprising: 
a first fluid source (Arami – C4, L46 and Fig. 2, gas supply source #43) to provide a first process fluid (Arami – C4, L46-47: describes processing gases), the first fluid source coupled to a first flow ratio controller (see annotated Arami Fig. 2 below, first set of mass flow controllers #44A-B) via a first mass flow controller (Arami – Fig. 2, valve #45C coupled directly to the “first flow ratio controller” by way of any one of the mass flow controllers #44A-B); 

    PNG
    media_image1.png
    585
    765
    media_image1.png
    Greyscale

a second fluid source (Arami – C4, L46 and Fig. 2, gas supply source #42) to provide a second process fluid (Arami – C4, L46-47: describes processing gases) the second fluid source coupled to a second flow ratio controller (see annotated Arami Fig. 2 below, second set of mass flow controllers #44A-B) via a second mass flow controller (Arami – Fig. 2, coupled directly to the “flow ratio controller” by way of any one of the mass flow controllers #44A-B); 

    PNG
    media_image2.png
    370
    577
    media_image2.png
    Greyscale

a third fluid source (Arami – C4, L46 and Fig. 2, gas supply source #41) to provide a third process fluid (Arami – C4, L46-47: describes processing gases), the third fluid source coupled to a third flow ratio controller (see annotated Arami Fig. 2 below, third set of mass flow controllers #44A-C) via a third mass flow controller (Arami – Fig. 2, coupled directly to the “flow ratio controller” by way of any one of the mass flow controllers #44A-C); and

    PNG
    media_image3.png
    263
    683
    media_image3.png
    Greyscale


a showerhead (Arami – C4, L35 and Fig. 2, showerhead #35) having a central region (Arami – C4, L43 and Fig. 2, chamber #37A of shower head #35), a middle region (Arami – C4, L43 and Fig. 2, chamber #37B of shower head #35), and an edge region (Arami – C4, L43 and Fig. 2, chamber #37C of shower head #35), and a plurality of inlets (Arami – Fig. 2, elongated inlets for each chamber #37A-C connected to pipes #38-40) configured to deliver the first process fluid, the second process fluid, and the third process fluid (Arami – Fig. 2, sources #41-43 fluidly coupled to showerhead regions) at a predetermined flow ratio to each of the central region, the middle region, and the edge region (Arami – C4, L49-58: mass flow controllers can individually manage the gas supply amounts to the corresponding gas supply pipes, which lead directly to the showerhead inlets), wherein each inlet of the plurality of inlets is fluidly coupled to at least one of the first flow ratio controller, the second flow ratio controller, and the third flow ratio controller (Arami – Fig. 2, each of the first, second, and third flow ratio controllers are fluidly coupled to each of the plurality of inlets), wherein the central region corresponds to a first fluid delivery zone, the middle region corresponds to a second fluid delivery zone, and the edge region corresponds to a third fluid delivery zone (see Fig. 2, as mapped above), and

    PNG
    media_image1.png
    585
    765
    media_image1.png
    Greyscale

(in accordance with the Examiner’s interpretation of the limitation as rejected under section 112(b):)
wherein the first fluid source is fluidly coupled to two control valves disposed between the first mass flow controller and the showerhead, and wherein the second fluid source is fluidly coupled to two control valves disposed between the second mass flow controller and the showerhead (see Fig. 2, sources #41-43 are each coupled to at least two mass flow controllers #44A-B).

Arami does not explicitly teach wherein the mass flow controllers (#44A-B) are control valves.
However, Dorfman teaches wherein mass flow controllers and valves are an art-recognized equivalent (Dorfman – C8, L19-21: gas is introduced via a needle valve or mass flow controller).
Arami and Dorfman both teach CVD methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize mass flow controllers or control valves, since Dorfman teaches that the two are art art-recognized equivalent devices (Dorfman – C8, L19-21: gas is introduced via a needle valve or mass flow controller). See MPEP 2144(I).

To clarify the record, the claim limitations “to provide a first process fluid”, “is configured to provide a flow ratio of a first process fluid between the first outlet and the second outlet”, “to provide a second process fluid”, “is configured to provide a flow ratio of a second process fluid between the first outlet and the second outlet”, “to provide a third process fluid”, “is configured to provide a flow rate of a third process fluid to at least one of the first fluid delivery zone, second fluid delivery zone, or the third fluid delivery zone”, and “configured to deliver the first process fluid, the second process fluid, and the third process fluid at a predetermined flow ratio to each of the central region, the middle region, and the edge region” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The Arami apparatus teaches the intended uses, as set forth above.

Regarding claim 14, Arami teaches wherein the second fluid source (Fig. 2, source #42) includes two mass flow controllers (see Fig. 2 annotated below, mass flow controllers #44A and B on pipe #39).

    PNG
    media_image2.png
    370
    577
    media_image2.png
    Greyscale


Arami does not explicitly teach wherein the mass flow controllers are control valves.
However, Dorfman teaches wherein mass flow controllers and valves are an art-recognized equivalent (Dorfman – C8, L19-21: gas is introduced via a needle valve or mass flow controller).
Arami and Dorfman both teach CVD methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize mass flow controllers or control valves, since Dorfman teaches that the two art art-recognized equivalent devices (Dorfman – C8, L19-21: gas is introduced via a needle valve or mass flow controller). See MPEP 2144(I).

Modified Arami does not explicitly teach wherein the first fluid source is fluidly coupled to exactly two control valves downstream of the first mass flow controller (Arami appears to teach three #44A-C mass flow controllers, or control valves as taught by Dorfman).
However, the Examiner asserts that it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to simply remove a single mass flow controller (for example, MFC #44C from source #42 – see Arami Fig. 2) if it were not necessary/desired for a particular process gas to be provided to a particular segment of the showerhead (see Arami, Fig. 2). The courts have held that the omission of an element and its function is obvious if the function of the element is not desired. See In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), and MPEP 2144.04(II).

Claims 11-13 are rejected under 35 U.S.C. 103 as obvious over Arami (US Patent 5,958,410) and Dorfman (US Patent 5,718,976), as applied to claims 10, 12, and 14 above, and further in view of Liu (US Patent 6,451,703).
The limitations of claims 10 and 14 are set forth above.
Regarding claim 11, modified Arami does not teach wherein the first fluid source includes one or more of tetrafluoropropene, hexafluoropropene, hexafluorobutadiene, hexafluorocyclopropane, or oxygen.
However, Liu teaches wherein a first fluid source includes hexafluorobutadiene (Liu – C3, L57 and Fig. 2, gas source #58 comprises C4F6).
	Modified Arami and Liu both teach semiconductor processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the first fluid source of modified Arami to comprise hexafluorobutadiene since Liu teaches such a gas is commonly used in plasma etching reactors (Liu – C4, L55-57) for high aspect ratio hole etching with high selectivity (Liu – C3, L33-35).
	Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Regarding claim 12, modified Arami does not teach wherein the second fluid source includes one or more of fluorocarbon iodide, krypton, argon, or xenon.
However, Liu teaches wherein a second fluid source includes argon (Liu – C3, L59 and Fig. 2, gas source #62 comprises Ar).
Modified Arami and Liu both teach semiconductor processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the second fluid source of modified Arami to comprise argon since Liu teaches such a gas is commonly used in plasma etching reactors to adjust the residence time of the etching gas (Liu – C7, L47-50).

Regarding claim 13, modified Arami does not explicitly teach wherein the third fluid source includes one or more of tetrafluoropropene, hexafluoropropene, hexafluorobutadiene, hexafluorocyclopropane, oxygen, fluorocarbon iodide, krypton, argon, or xenon.
However, Liu teaches wherein a third fluid source includes oxygen (Liu – C6, L2 and Fig. 2, gas source #60 comprises O2).
Modified Arami and Liu both teach semiconductor processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the third fluid source of Arami to comprise oxygen since Liu teaches such a gas is commonly used in plasma etching reactors for a polymer-removal gas (Liu – C8, L6-7).
	Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Response to Arguments
The replacement drawings filed 6/29/2022 have eliminated new matter, thus the objection to the Drawings is withdrawn.

The amendments appear to have eliminated previous new matter and indefiniteness concerns in claims in claims 9 and 1-9, respectively. However, amendments to claims 1 and 10 have introduced new instances of new matter and indefinite claim language. As such, new grounds of rejections under section 112(a) and 112(b) are made herein.

Regarding claim 1, Applicant argues that Arami fails to teach the features of the amended claim, specifically regarding the “not coupled to” limitation. As outlined herein, the language referenced by Applicant is regarded as both new matter and indefinite claim language. The phrase “coupled to” encompasses any possible means of coupling: physical, electrical, magnetic, etc, in both direct and indirect forms. As such, the Examiner has supplied a reasonable interpretation of the limitation that is supported by and clearly defined by the instant disclosure, which the Examiner maintains is still taught by the Arami reference.

Regarding claim 4, Applicants arguments have been considered but are moot in light of the new rejection, which utilizes the Lee (US Pub. 2017/0047200) reference in combination with the other prior art of record.

Regarding claim 9, Applicants arguments have been considered but are moot in light of the new rejection, which utilizes the Dorfman (US Patent 5,718,976) reference in combination with the other prior art of record.

Regarding claims 3 and 5, Applicant has not specifically argued the merits of each rejection, and the Examiner has addressed herein Applicant’s arguments concerning claim 1 (see above).

Regarding claims 10, Applicant argues that Arami fails to teach the features of the amended claim, specifically regarding the “exactly two control valves” limitation. As outlined herein, the language referenced by Applicant is regarded as both new matter and indefinite claim language. As such, the Examiner has supplied a reasonable interpretation of the limitation that is supported by and clearly defined by the instant disclosure, which the Examiner maintains is still taught by the Arami reference.

Regarding claim 14, Applicant has apparently misunderstood the substance of the rationale provided by the Examiner in the previous Office Action (see particularly pgs. 23-24). The Examiner argues that it would be obvious to remove any single mass flow controller of the nine identified in Arami (see Fig. 2) if it were not necessary for a particular process gas to be provided to a particular segment of the showerhead. 
In contrast, Applicant’s arguments are framed around removing a mass flow controller from each gas source, such that that particular gas source is no longer supplied to the chamber. This is incorrect. As such, these arguments are not persuasive.

Regarding claims 11-13, Applicant has not specifically argued the merits of each rejection, and the Examiner has addressed herein Applicant’s arguments concerning claim 10 (see above).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT SWEELY/					Examiner, Art Unit 1718 

/Benjamin Kendall/Primary Examiner, Art Unit 1718